         Case 2:21-cv-00041-JB-SCY Document 9 Filed 03/31/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

DANIEL RODRIGUEZ,

                Plaintiff,

vs.                                                                     No. CIV 21-0041 JB/SCY

STATE OF NEW MEXICO; CURRY
COUNTY DETENTION CENTER;
MAGISTRATE COURT OF CLOVIS N.M.;
RIO LAW FIRM and LAW FIRM OF THE
PUBLIC DEFENDER,

                Defendants.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court sua sponte under rule 41(b) of the Federal Rules

of Civil Procedure on (i) Plaintiff Daniel Rodriguez’ Letter, filed January 1, 2021 (Doc.

1)(“Complaint”); (ii) its Order to Cure Deficiencies, filed January 20, 2021 (Doc. 3)(“Cure

Order”); and (iii) its Order to Show Cause, filed January 29, 2021 (Doc. 5)(“Show Cause Order”).

The Court will dismiss the Complaint without prejudice for failure to comply with Court orders,

statutes, and rules, and for failure to prosecute.

        The record reflects that all of the mailings sent by the Court to Plaintiff Daniel Rodriguez

were returned as undeliverable. See Mail Returned as Undeliverable, filed January 28, 2021 (Doc.

4); Mail Returned as Undeliverable, filed February 1, 2021 (Doc. 6); Mail Returned as

Undeliverable, filed February 3, 2021 (Doc. 7); Mail Returned as Undeliverable, filed February

11, 2021 (Doc. 8). Curry County Detention Center records indicate that Rodriquez was released

from custody without advising the Court of his new address, as D.N.M. LR-Civ. 83.6 requires,

thus Rodriquez severed contact with the Court. The Honorable Steven C. Yarbrough, United
        Case 2:21-cv-00041-JB-SCY Document 9 Filed 03/31/21 Page 2 of 3




States Magistrate Judge for the United States District Court for the District of New Mexico, issued

the Show Cause Order on January 29, 2021, directing Rodriguez to notify the Court of a new

address, or otherwise to show cause why the case should not be dismissed, within thirty days of

entry of the Show Cause Order. See Show Cause Order at 1. More than thirty days have elapsed

since entry of the Show Cause Order and Rodriguez has not provided the Court with a new address,

responded to the Court’s Order, or otherwise shown cause why the case should not be dismissed.

       Magistrate Judge Yarbrough entered an Order to Cure Deficiencies on January 20, 2021,

notifying Rodriguez that his Complaint was not in proper form, and that he had failed to pay the

filing fee or submit an application to proceed in forma pauperis. See Cure Order at 1-2. The Cure

Order granted Rodriguez thirty days to cure the deficiencies in his filing. See Cure Order at 2.

The copy of the Cure Order mailed to Rodriquez was returned as undeliverable, see Mail Returned

as Undeliverable, filed January 28, 2021 (Doc. 4), and he has never responded to the Cure Order.

Rodriquez has taken no action to prosecute this proceeding since the date he filed this action with

the Court.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. See D.N.M. LR-Civ. 83.6. Rodriguez has failed

to comply with D.N.M. LR-Civ. 83.6, the Cure Order, and the Show Cause Order. The Court may

dismiss an action under rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute,

to comply with the rules of civil procedure, or to comply with court orders. See Fed. R. Civ. P.

41(b); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)(“Rule [41] . . . permit[s] courts

to dismiss actions sua sponte for a plaintiff’s failure to . . . comply with [civil rules and] court



                                                -2-
           Case 2:21-cv-00041-JB-SCY Document 9 Filed 03/31/21 Page 3 of 3




orders.”). The Court, therefore, dismisses this civil proceeding pursuant to rule 41(b) for failure

to comply with the court orders, and for failure to prosecute. See Fed. R. Civ. P. 41(b); Olsen v.

Mapes, 333 F.3d at 1204 n.3.

        IT IS ORDERED that: (i) Plaintiff Daniel Rodriguez’ Letter, filed January 1, 2021 (Doc.

1), is dismissed without prejudice; and (ii) the Court will enter a separate Final Judgment disposing

of this case.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE


Parties:

Daniel Rodriguez
Clovis, New Mexico

        Plaintiff pro se




                                                -3-
